IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 CLINTON DRIVER,                               : No. 49 EM 2022
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 COMMONWEALTH OF PENNSYLVANIA,                 :
 THOMAS MCGINLEY AND HONORABLE                 :
 SCOTT DICLAUDIO,                              :
                                               :
                     Respondents               :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of November, 2022, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.

The Prothonotary is DIRECTED to strike the name of the jurist from the caption.